           Case 1:21-cv-05298-JMF Document 32 Filed 08/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEW YORK HOTEL & MOTEL TRADES COUNCIL, :
AFL-CIO,                                                               :
                                                                       :      21-CV-5298 (JMF)
                                     Petitioner,                       :
                                                                       :   MEMORANDUM OPINION
                  -v-                                                  :       AND ORDER
                                                                       :
                                                                       :
5th ST HOTEL LLC d/b/a NIGHT HOTEL BY SB AT :
TIMES SQUARE, et al.,                                                  :
                                                                       :
                                      Respondents.                     :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

         On June 15, 2021, Petitioner filed a Petition to Confirm Arbitration. ECF No. 1. On

June 16, 2021, the Court set a briefing schedule for Petitioner’s submission of any additional

materials in support of the petition, Respondents’ opposition, and Petitioner’s reply. ECF No. 5.

On July 20, 2021, following Respondents’ failure to oppose the petition, the Court issued an

Order to Show Cause as to why the petition should not be treated as unopposed. ECF No. 10.

Petitioner then filed an Amended Petition and supplemental materials. ECF Nos. 15, 19. The

Court set a briefing schedule giving Respondents until August 23, 2021, to oppose the petition

and Petitioner until August 30, 2021, to reply. ECF No. 27. Petitioner served the Amended

Petition and exhibits, summons, and briefing schedule on Respondents. ECF Nos. 28-31. To

date, Respondents have neither responded to the petition nor otherwise sought relief from the

Award.
          Case 1:21-cv-05298-JMF Document 32 Filed 08/26/21 Page 2 of 3




       The Court must treat the petition, even though unopposed, “as akin to a motion for

summary judgment based on the movant’s submissions.” Trs. for Mason Tenders Dist. Council

Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v. Capstone Constr.

Corp., 11-CV-1715 (JMF), 2013 WL 1703578, at *2 (S.D.N.Y. Apr. 19, 2013) (discussing in

depth the legal standards for resolving unopposed petitions to confirm arbitration awards). After

reviewing the petition and the supporting materials, the Court finds that there is no genuine issue

of material fact precluding summary judgment as to all portions of the Award, as the Arbitrator’s

decision provides more than “a barely colorable justification for the outcome reached.” Id. at *3

(internal quotation marks omitted). Nor is there any justification under Section 10(a) of the

Federal Arbitration Act for vacating the Award.

       Petitioner also seeks pre- and post-judgment interest. See ECF No. 19 at 8; ECF No. 19-

2 at 10-11. The Court grants Petitioner’s request for pre-judgment interest at a rate of nine

percent. See Herrenknecht Corp. v. Best Rd. Boring, No. 06-CV-5106 (JFK), 2007 WL

1149122, at *3 (S.D.N.Y. Apr. 16, 2007) (“The common practice among courts within the

Second Circuit is to grant interest at a rate of nine percent, the rate of pre-judgment interest under

New York State law.” (internal quotation marks omitted)); Waterside Ocean Navigant Co. v.

Int’l Navigation Ltd., 737 F.2d 150, 154 (2d Cir. 1984) (adopting a “presumption in favor of pre-

judgment interest”). The Court also awards post-judgment interest pursuant to 28 U.S.C.

§ 1961(a), under which such interest “shall be allowed on any money judgment in a civil case

recovered in a district court, . . . at a rate equal to the weekly average 1-year constant maturity

Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the

calendar week preceding the date of the judgment.” See Bhd. of Locomotive Engineers &




                                                   2
         Case 1:21-cv-05298-JMF Document 32 Filed 08/26/21 Page 3 of 3




Trainmen v. Long Island R. Co., 340 F. App’x 727, 731 (2d Cir. 2009); Media Force Ltd. v.

Precise Leads, Inc., No. 20-CV-4050 (AT), 2020 WL 8669829, at *3 (S.D.N.Y. Nov. 30, 2020).

       Petitioner also seeks attorneys’ fees and costs but does not specify those fees. See ECF

No. 19 at 8. Petitioner shall file any motion for attorneys’ fees and costs by September 8, 2021.

Any such motion should demonstrate the reasonableness and necessity of hours spent, rates

charged, and litigation costs incurred, and should be supported by contemporaneous billing

records. Respondent shall file any opposition to a motion for fees and costs by September 15,

2021. No reply will be permitted without leave of Court.

       Accordingly, the Court grants Petitioner’s unopposed petition to confirm the entire

Award. Petitioner is directed to file their Proposed Judgment electronically, using the ECF

Filing Event “Proposed Judgment,” by no later than September 1, 2021.

       SO ORDERED.

Dated: August 26, 2021                            __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                                3
